United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2774
                                  ___________

Michael West,                           *
                                        *
             Appellant,                 *
                                        *
      v.                                * On Appeal from the United States
                                        * District Court for the
St. Charles County Department of        * Eastern District of Missouri.
Corrections; Alan B. Stahl, Director;   *
Scott Meyers, Asst. Director,           * [Not to be published]
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: February 2, 1999

                              Filed: February 11, 1999
                                  ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       While an inmate, Michael West filed a 42 U.S.C. § 1983 action claiming
defendants violated his First Amendment rights by denying him a pastoral visit. The
District Court1 dismissed West’s claims against two defendants, as there were no
allegations against them; denied West leave to file both an amended complaint and a


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
supplemental complaint; and granted West extensions to respond to the remaining
defendant’s motion for summary judgment. West did not file such a response. The
District Court then granted the motion, holding that West failed to show that a sixteen-
day delay in receiving a pastoral visit substantially burdened his sincerely held
religious beliefs. West appeals.

       Upon a thorough review of the record and the parties’ briefs, we conclude the
District Court properly dismissed the first two defendants and properly granted
summary judgment as to the third defendant. We also conclude the District Court did
not abuse its discretion in denying West leave to file amended and supplemental
complaints. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-